Title: To James Madison from William Jones, 10 May 1814
From: Jones, William
To: Madison, James


        
          Dear Sir
          Navy Department May 10. 1814
        
        Accept my congratulations upon the event of another brilliant achievement by our brave Tars. The U S Ship Peacock Captain Warrington of 20. 32 pd. carronades and two long 12 pds has captured the British Sloop of War Epervier of 18. 32 pd carronades after an action 45 minutes in which the enemy lost 8 killed and 15 Wounded and was excessively cut to pieces having 5 feet water in her hold. The prize has arrived at Savannah the Navy Agent of which place says “Captain Warrington took out of the prize $200,000 in specie” which I expect he has ere this landed at St Marys where he was ordered to touch after his cruize off Cape Canneveral. The Peacock received no injury and had only two men slightly wounded. Our new Sloops of War are a fine class of Vessels and sail to admiration.
        I like these little events they keep alive the national feeling and produce an effect infinitely beyond their intrinsic importance.
        I am Sir really very much embarrassed by the absence of the Comptroller and the want of authority in any person to act as such.
        My requisitions upon the Secy of the Treasury are laying over and I have not $100 in the hands of the Treasurer. The acceptances of the different Agents are laying over and they are excessively pressing.
        The request for the appointment of an Acting Comptroller is said to have gone in to you some days previous to the departure of Mr Bacon.
        
        I presume it must have miscarried. With sincere respect and regard I am Sir your Obdt Servt
        
          W Jones
        
      